Citation Nr: 1023352	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-06 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment received 
at Jackson Madison County General Hospital on March 5, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1989 to March 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in June 2006 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Memphis, Tennessee.

In the January 2007 substantive appeal, the Veteran requested 
a travel Board hearing.  A June 2007 letter notified the 
Veteran that he was scheduled to appear at a travel Board 
hearing in July 2007.  The Veteran informed VA that he was 
unable to attend the hearing on the date scheduled due to 
transportation inconveniences.  He requested a Decision 
Review Officer (DRO) hearing.  A November 2007 letter 
informed the Veteran that there were no provisions for a DRO 
hearing for VA Medical Center issues.  A June 2008 letter, 
informed the Veteran that he was rescheduled for a travel 
Board hearing in July 2008.  The Veteran failed to appear at 
the scheduled hearing.  As the Veteran has not submitted good 
cause for failure to appear at the hearing, the request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1. The Veteran received medical services from Jackson Madison 
County General Hospital on March 5, 2006.

2.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

3.  The Veteran is in receipt of total disability for 
individual unemployability due to his service-connected 
disabilities. 

4.  The preponderance of the evidence shows that the services 
provided by Jackson Madison County General Hospital on March 
5, 2006 were not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health 
and that a reasonably prudent layperson would not have viewed 
the visit as an emergency or thought that a delay in seeking 
immediate attention would have been hazardous to life or 
health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
services the Veteran received at Jackson Madison County 
General Hospital on March 5, 2006 have not been met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000, 17.1001, 17.1002 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

It is not clear whether VA's duty to notify is applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA). Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 
403-04 (2005), although not explicitly stated, the CAVC 
appeared to assume the VCAA is applicable to a chapter 17 
claim, but then held that the failure to comply with the VCAA 
notice requirements in that case constituted non-prejudicial 
error.

The Board observes that the provisions of Chapter 17 of the 
38 U.S.C. and 38 C.F.R contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 (2009) discuss the 
adjudication of claims for reimbursement of unauthorized 
medical expenses.  According to 38 C.F.R. § 17.124, the 
Veteran has the duty to submit documentary evidence 
establishing the amount paid or owed, an explanation of the 
circumstances necessitating the non-VA medical treatment, and 
"other evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, 
VA is required to notify the claimant of its reasons and 
bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required by Part 19 of 
Chapter 38.  38 C.F.R. § 17.132.

The Veteran was sent a letter dated in September 2006 
indicating that VA has a duty to notify the Veteran to 
provide information and evidence to substantiate his claim.  
The Veteran was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  Unfortunately, the letter did not notify the 
Veteran how to substantiate his specific claim on appeal.  
The Board finds that lack of notice through a VCAA letter did 
not affect the essential fairness of the adjudication because 
the Veteran demonstrated that he had actual knowledge of the 
information that was not provided.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)).  In this case, the Veteran 
and his representative established that he had actual 
knowledge of the criteria to establish medical payment or 
reimbursement for medical treatment at a non-VA facility.  
The Board notes that the Veteran was provided with the 
pertinent laws and regulations in a September 2006 statement 
of the case (SOC).  In the January 2007 substantive appeal, 
the Veteran indicated that he read the SOC and he applied the 
legal standard to his case.  In that regard, the Veteran 
asserted in the substantive appeal that it was truly an 
emergency and he could not make it to the nearest VA facility 
for treatment because it was 70 miles away from where he 
lived.  Furthermore, in the April 2010 informal hearing 
presentation, the Veteran's representative noted that the 
Veteran presented to the emergency facility at Jackson 
Madison County General with what he believed to be a life-
threatening emergency.  The representative cited to relevant 
VA laws, regulations and case law to support the Veteran's 
contentions.  Accordingly, the Court concludes that the 
record on appeal shows that the Veteran and his 
representative had actual knowledge of the information that 
was not provided to the Veteran through a VCAA letter, that 
he actually submitted such evidence and therefore, the above 
VCAA notice error did not affect the essential fairness of 
the Board's decision.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed.Cir.2007), Newhouse v. Nicholson, 497 F.3d 
1298, 1301 (Fed.Cir.2007), Conway v. Principi, 353 F.3d 1369, 
1375 (Fed. Cir. 2004).

Furthermore, in the June 2006 decision, VAMC informed the 
Veteran of the reason for the disallowance.  The decision 
notified the Veteran of the criteria that must be met to 
receive payment or reimbursement for medical treatment by a 
private facility.  He was also provided with notice of 
procedural and appellate rights. Accordingly, the Board 
concludes that the notice requirements under Chapter 17 of 38 
U.S.C. and 38 C.F.R. have been met.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims as 
well as obtain a VA medical opinion when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i).  All records 
pertaining to the Veteran's treatment at Jackson Madison 
County General Hospital on March 5, 2006 are associated with 
the claims folder.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence she should submit to 
substantiate her claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II.  Merits of the Claim for Reimbursement of Medical 
Treatment from a Non-VA Facility

The Veteran is seeking payment or reimbursement of his 
medical treatment for allergic rhinitis, hay fever and acute 
bronchitis at Jackson Madison County General Hospital on 
March 5, 2006.  The Memphis, Tennessee VAMC denied the claim 
in June 2006 based on the determination that the care and 
services were not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  The Veteran appeals this decision. 

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, it must first be determined whether the 
services for which payment is sought were authorized by VA.  
See 38 U.S.C.A. § 1703(a) (West 2002).  The Veteran has not 
argued and the evidence of record does not show that prior 
authorization for the medical treatment was obtained.  
Accordingly, as the evidence does not show that the services 
were authorized by VA, it must be determined whether the 
Veteran is otherwise entitled to reimbursement for services 
not previously authorized.  See U.S.C.A. § 1728(a) and the 
Veterans Millennium Healthcare Benefits Act, 38 U.S.C.A. § 
1725 (2009).  See also Hennessey v. Brown, 7 Vet. App. 143 
(1994).

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service-connected 
disability; (4) For any illness, injury or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 
11 Vet. App. 45, 49 (1998).  

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and addresses 
other health care related matters.  Relevant to the instant 
case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make 
mandatory as opposed to discretionary the reimbursement of 
the reasonable value of emergency treatment of an eligible 
veteran furnished by a non-VA facility, if all of the 
pertinent criteria outlined above are otherwise satisfied.  
See Veterans' Mental Health and Other Care Improvements Act 
of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  
Additionally, this amendment added a provision, which 
essentially expands one of the criteria that defines the 
meaning of "emergency treatment" to include treatment 
rendered until such time as the veteran can be transferred 
safely to a VA facility or other Federal facility and such 
facility is capable of accepting such transfer; or . . . such 
time as a Department facility or other Federal facility 
accepts such transfer if: (I) at the time the veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  Id.

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect on May 29, 
2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 
Stat. 1556.  A VA interim final rule implementing the new 
statute provides that its effective date is May 29, 2000, and 
that VA would make retroactive payments or reimbursements for 
qualifying emergency care furnished on or after that date.  
See 66 Fed. Reg. 36,467 (2001).  In this case, the service 
rendered occurred after the effective date of the Millennium 
Bill Act.

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-1008 (2009).  To be eligible for payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, the Veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002.

The Board will consider and apply the amended version of 38 
U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
Veteran because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

 At the time the Veteran sought treatment he was service-
connected for the following disabilities: a skin condition, 
upper back strain, low back strain, sinusitis, allergic 
conjunctivitis and athlete's foot.  He was also in receipt of 
a total disability permanent in nature resulting from his 
service-connected disabilities.  As such, the Veteran meets 
the criteria of 38 C.F.R. § 17.120(a)(3).

The Veteran contends that he sought treatment for difficulty 
breathing, for which, he believed to be a life-threatening 
emergency.  A patient registration record from Jackson 
Madison County General Hospital dated March 5, 2006 shows 
that the Veteran was admitted to the hospital at 9:53 a.m. 
with complaints of difficulty breathing, body pain and cough.  
The Veteran saw a physician at 10:41 a.m. where he complained 
of dyspnea for two days, worse at night, productive cough 
with clear phlegm, headaches and body aches.  The Veteran 
described the pain as sharp and aching and he rated his pain 
a seven or eight.  The medical record documents that the 
Veteran arrived at the hospital by way of a privately owned 
vehicle and he entered the hospital walking without 
assistance.  It was determined that his symptom were 
nonurgent.  On initial evaluation, the Veteran's respiration 
was regular and unlabored.  The physician ordered a chest x-
ray.  At 11:00 a.m., the physician examined the Veteran.  The 
medical record reveals that the Veteran complained of cough, 
chest congestion, runny nose, chills and muscle aches.  He 
also reported symptoms of wheezing, chest tightness or 
soreness, nausea and vomiting.  The physician noted that the 
Veteran was alert and not in acute distress.  Inspection of 
the eyes, ears, nose and throat was normal.  The Veteran's 
abdomen was non-tender and there was no evidence of 
organomegaly.  His skin was warm, dry with normal color and 
no rash.  He was oriented times three and his affect was 
normal.  The Veteran's heart sounds were normal with regular 
rate and rhythm.  He was in no respiratory distress and had 
normal breath sounds.   His chest X-rays were normal with 
normal infiltrates, normal heart size and normal mediastinum.  
The emergency physician diagnosed the Veteran with allergic 
rhinitis, hay fever and acute bronchitis.  The medical 
records show that at 11:43 a.m., the Veteran was treated with 
oxygen.  He was discharged at 12:30 p.m. with a prescription.  
The Veteran was instructed to follow up with VA in a week or 
two.  

The Board recognizes the Veteran contends that he believed 
his symptoms including difficulty breathing were a life-
threatening emergency.  Nonetheless, the emergency room 
records from Jackson Madison County General Hospital dated 
March 5, 2006 indicates that the Veteran had been ill for two 
days prior to seeking treatment, and it does not suggest that 
there was a severe increase in difficulty breathing that 
would warrant emergency medical care.  In this regard, the 
medical records reveal that the Veteran arrived at the 
hospital in a privately owned vehicle and he entered the 
hospital unassisted.  When the Veteran was initially 
evaluated he was listed as in no acute distress and it was 
determined that his status was nonurgent.  The Board notes 
that the Veteran was treated with oxygen; however, the 
medical records show that he was not in any respiratory 
distress as respiration was observed to be normal and 
unlabored.  Although the Veteran was diagnosed with allergic 
rhinitis, hay fever and acute bronchitis, all other clinical 
findings were normal or negative.  On discharge approximately 
two and a half hours after his indicated time of arrival, the 
Veteran was released with a prescription and instructions to 
follow-up with VA.  The Board finds the Veteran's lay 
description of his symptoms and their gradual onset offered 
during the course of receiving medical treatment to be more 
credible than that offered directly in support of his claim 
for reimbursement.  In addition, the hospital emergency room 
records are more probative because they are the recorded 
impressions of medical professionals rendering treatment in a 
hospital emergency department setting, where accuracy is 
highly important.  The Board finds that the preponderance of 
the evidence shows that the treatment was not rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health or that the condition was of such 
severity that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect that 
absence of immediate medical attention to result in placing 
the health of the Veteran in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part.  Accordingly, the Veteran does not meet 
the criteria necessary for payment or reimbursement under 
these provisions.

Because the Veteran does not meet one of the criteria under 
38 C.F.R. §§ 17.120 and 17.1002, reimbursement for 
unauthorized treatment is prohibited.  The Board need not 
address whether the Veteran meets any of the other criteria, 
as the failure to meet one of them precludes payment.  Id.  
Accordingly, for the reasons stated above, reimbursement or 
payment under the provisions of 38 U.S.C.A. §§ 1725, 1728 and 
38 C.F.R. §§ 17.120 and 17.1002 for the Veteran's medical 
treatment on March 5, 2006 at Jackson Madison County General 
Hospital is not warranted.

Based on the foregoing, the Board finds that the Veteran's 
claim for payment or reimbursement of medical expenses 
incurred on March 5, 2006 at Jackson Madison County General 
Hospital must be denied.  38 U.S.C.A. §§ 1725, 1728; 38 
C.F.R. §§ 17.120, 17.1000, 17.1001, 17.1002.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
	

ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Jackson Madison County General 
Hospital on March 5, 2006 is denied.




____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


